Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of a Non-Provisional patent application of Provisional application 62/695,507, filed on 07/09/2018 and 62/822,263, filed on 03/22/2019.
Claims 1, 3-4, 5-6, 8-12, 13, 15-18 and 19 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/13/2021), Applicants filed a response and an amendment on 04/12/2021, amending claims 1, 3-6, 8-10, 13, 15-16, 18 and 19, and canceling claims 2, 7 and 14 is acknowledged. 
Now, Claims 1, 3-6, 8, 11, 12, 15 and 17 have been withdrawn, and Claims 5-6 remain withdrawn for reciting non-elected species sequence from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim
Claims 9, 10, 13, 16-18 and 19 are present for examination.
Applicants' arguments filed on 04/12/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melanie Neely Willis, applicants’ representative on 06/17/2021. 

Amend the claim(s) as shown below:
13. 	(Currently Amended) An Compound 3
    PNG
    media_image1.png
    86
    180
    media_image1.png
    Greyscale

comprises improved activity on the substrate of compound 3 as compared to wild-type E. coli purine nucleoside phosphorylase.
9. 	(Currently amended) 	The engineered purine nucleoside phosphorylase of Claim 13, wherein said engineered purine nucleoside phosphorylase comprises a polypeptide sequence that is at least 85% identical to the sequence of at least one engineered purine nucleoside phosphorylase variant set forth in the SEQ ID NOs: 684, 892, 894, 896, 898 and 900.
10.    (Currently amended) The engineered purine nucleoside phosphorylase of Claim 13, wherein said engineered purine nucleoside phosphorylase comprises a polypeptide sequence set forth in at least one of the SEQ ID NOs: 684, 892, 894, 896, 898 and 900.

Cancel claims 1, 3-6, 8, 11-12, 15-16 and 17.
Allowable Subject Matter
	Claims 9-10, 13, 18 and 19 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed an Compound 3
    PNG
    media_image1.png
    86
    180
    media_image1.png
    Greyscale

purine nucleoside phosphorylase comprises improved activity on the substrate of compound 3 as compared to wild-type E. coli purine nucleoside phosphorylase. The prior art does not teach an Compound 3
    PNG
    media_image1.png
    86
    180
    media_image1.png
    Greyscale

purine nucleoside phosphorylase comprises improved activity on the substrate of compound 3 as compared to wild-type E. coli purine nucleoside phosphorylase. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office-  REMSEN Building and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656